Title: From Abigail Smith Adams to Catherine Maria Frances Johnson Smith, 15 October 1816
From: Adams, Abigail Smith
To: Smith, Catherine Maria Frances Johnson


				
					
					Quincy october 15th 1816
				
				Your Letter my dear mrs Smith of Sepbr 23d I received while Caroline de Wint & her Babe were with me. It gave us both great pleasure to learn that you were well. mr & mrs de wint & miss Catharine Smaltys left us on the 12th for N York yesterday I received a few lines from Caroline Saying they reachd Providence the day they left us, & intended taking the packet the next day—I wish to hear of their Safe arrival there, as we have had for ten Days an—Atmosphere darkned with Smoak & enveloped with a fog beside—I Suppose Caroline has written You, that they have taken a small House in N Yo city, & mean to pass the winter there—they will feel themselves more at their ease than at Lodgings—and it is time Caroline Should commence House keeper—which I recommend to every married Lady—mr de Wint proposes building the next summer near to his Mothers—Caroline has been fortunate in having an excellent Husband independent yet final, generous but not expensive—kind and affectionate virtuous & happy—who could wish for more?—Abbe Situation is, from all I can learn is not less So. I am not So well acquainted with mr Johnson, but all I do know of him, is that which is good and amiable—Susan has found an attachment a Leiut Clark of the Navy belonging to the US Ship Independence has formed an attachment to Susan. a Gentleman not less amiable than the two I have mentiond; but alass fortune has not been so propitious to him and they must wait untill her Smiles become more generous. his Character both as a gentleman & an officer—Stand So fair and respectable, that I could not put a Negative upon his application—altho he has to seek his living, upon the “mountain Deepe” and their union cannot Soon take place—Having finishd my one Family picture I will turn to an other. From mr Adams I yesterday received a short Letter of August 12th he writes me that he had flatterd himself that he had got through all the Court Parties & ceremonies and could devote himself to buisness, & writing to his correspondents, but the Prince Regents Birth day is to be celebrated by an Evening party to be given by the Queen at Buckingham House. he Says He Shall Refer me for an account of it to my usual Chronicler, to whom all Reports upon the National affairs of this importence are refer given in Charge—I have not yet received it—He Says that at the wedding of the Duke & Duchess of Glouscester, She took a cough which is Still very troublesome to her. in a Letter which Caroline wrote you from hence, She, by permission inclosed you two Letters from your Sister to me, in one of which mention is made of her being at a Party at the King of Hayttis Ambassadors—this personage is no less a man than Prince Saunders, a Black man, who received in Boston a good School Education—and having a desire for learning & being a sober Character, he was patrenized by mr Buckinminster and Ticknor Everet and others. he Establishd an affrican School, and became successfull as a master of it—being out of health & having a desire to go to England some Gentlemen in Boston raised a Sum of money to enable him to go there—accordingly when my Grandsons George & John went out, he was a passenger in the Same Ship, and became very fond of them—soon after his arrival he was visited & Patronized by many of the Abolition Society, and finding him a Man of Talents & considerable learning—the society sent him to Haity to vacinate the inhabitants of that Country—no doubt he carried out Letters of introduction & recommendation to King Henry, for he was received there in State—and having been Successfull, was Sent out to England with a handsome establishment; tis Said in order to be made a Bishop—it is certain that he is visited by the Royal Dukes by Countesses Dutcheses and Nobility of the Kingdom—here follows the account of your Sister of the party—company present at mr Saunders Countess Cork, and elderly Lady Countess Alexbourough General Doyle, mr Pen, Mrs Crew. of these She draws Characters, tres mour rather Saterical—She then Says you would be diverted Could you See this Black Gentleman familiarly whispering in the ear of countesses talking of his tendress and his being jealous, and Shaking hands with them, Sans ceremonie—all this may appear to you a fable, but it is never the less true,—on the Ladies retireing from table, I discoverd in the drawing Room the Portrait of mr Saunders which had just been hung up in a splendid Gilt Frame, dressed in a Spanish dress with a Scarlet cloak & a point Lace ruff round the Neck. we were of course obliged to admire the likeness & offer our Compliments—In the Evening mr Saunders had an At Home, but I retired early. He is to take the countess of Cork out in his Landau, and to be at a large Monte at the Countesses in a fancy dress this Evening—His dinner was proper and in a very good Stile served upon China desert in and Ises in cut Glass: a profussion of the best of fruits. mr Saunders—so forcable is habit—forgot that he was the Master; and certainly waited upon his company with great attention”—I give you this account as one of the Phenomenons of the Age in which we Live, which may carry it in its train concequences, unforseen to the present Acters—the Slave holders in America will not be much delighted with the honours pa paid this black Prince—I have written you a long Letter hopeing to amuse you in your Located Situation—If miss Smith is with You my Love to her—and to your Husband—to whom say that mr A. writes of John “I find in mr Smith, a faithfull able & industerous assistant” this is joy to meYours affecly
				
					A Adams
				
				
			